Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Harrison on March 16, 2021.
The application has been amended as follows: 
1. (Currently amended) A system comprising:
a bill payment system;
a remittance system;
an authentication system, which comprises a biometric authentication system; 
a web services link to an external biometric credential database; and
a workflow engine which couples said bill payment system, said remittance system, and said authentication system;
wherein:
said remittance system sends a remittance to a financial account of a receiver;
prior to said remittance system sending said remittance, said authentication system challenges said receiver with a pre-remittance biometric challenge and receives, via said biometric authentication system, a biometric signal in response to said biometric challenge; 


said bill payment system stores enrollment data for said at least one payee, obtained from said receiver, and automatically pays said at least one payee from said financial account based on said enrollment data, responsive to said completion signal.

2. (Canceled) 

3. (Canceled) 

4. (Canceled) 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Jones et al. (US Publication Number: 20080270301 A1) and Muratov et al. (US Publication Number: 20030097596 A1).  Jones et al. teach a method which enables a merchant to obtain payment for a purchase from a customer who uses a mobile communication device to make the purchase, including uploading an application program to the customer's mobile communication device, and receiving a request for payment from a merchant terminal. 
Muratov et al. teach a system and method for protecting data within a portable electronic device to prevent unauthorized access to that data. Encryption of data within the portable electronic device and automatic erasure of data upon unauthorized attempted access is provided. A limited number of attempts to access the portable electronic device are allowed, and if exceeded, the data is automatically erased without notification. Data transfer functions of the portable electronic device are also disabled when the device is locked. Erasing of data is also provided if the portable electronic device is not synced with another device during a predetermined time period.
Regarding claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a bill payment system;  a remittance system;  an authentication system, which comprises a biometric authentication system;  a web services link to an external biometric credential database; and  a workflow engine which couples said bill payment system, said remittance system, and said authentication system;  wherein:  said remittance system sends a remittance to a financial account of a receiver;  prior to said remittance system sending said remittance, said authentication system challenges said receiver with a pre-remittance biometric challenge and receives, via said biometric authentication system, a biometric signal in response to said biometric challenge;  said authentication system reports successful completion of said pre-remittance biometric challenge by said receiver by sending a completion signal to said bill payment system via said workflow engine;  said bill payment system stores enrollment data for said at least one payee, obtained from said receiver, and automatically pays said at least one payee from said financial account based on said enrollment data, responsive to said completion signal.
The instant invention is both a combination of technical elements directed to computer and electronic technology. While at some level abstract the ordered combination makes it significantly more than the idea itself. Further applicant specification makes it clear that this is an invention of technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697